DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-12, 16 and 20-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Long (US 2011/0160514).
Regarding claims 8-12, 16 and 20-25, Long discloses a method of treating tissue in a patient which comprises placing two electrodes near a treatment site (figs. 1 and 29) and delivering from a generator pulses for producing irreversible electroporation (IRE, [0081]-[0082]). Long teaches the method is employed to treat infections ([0068]). The claims recite that the IRE pulses leave intact a natural tissue scaffold (claims 8, 20 and 25), reduce a likelihood of damage to neural structures (claims 9 and 23), promote an immune response in the patient (claims 10, 21 and 25), promote re-cellularization of the tissue scaffold (claims 11 and 24), reduce a likelihood of scar tissue forming within the treatment site (claim 12) and decrease a likelihood of causing damage to blood vessels (claim 16 and 22). However, Applicant has not disclosed (and the claims do not recite) whether some specific parameters of IRE produce these results or whether these are the natural results of using IRE in general. Based on the specification (and the disclosures of the prior art, see conclusion for example) the examiner assumes it is the latter, both because the specification only recites broad ranges of IRE values and because assuming the former would result in rejections under 35 U.S.C. 112(a) for failing to enable the invention (as Applicant has not associated any specific combination of values with any of the variously claimed results). More specifically, Applicant associates the benefits with IRE in general and not any subset of IRE parameters (see for example paragraphs [0009], [0010], [0044] and [0125] of Applicant’s specification). Therefore, since Long teaches the method of using IRE is performed without thermally destroying tissue ([0008], [0066]), the method is understood to have the same results as the claimed use of IRE.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, 17, 19, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Simpson (US 6,258,249).
Regarding claims 13, 14, 17, 19, 26 and 27, Long does not disclose the treatment sites including a conductive, pre-inserted medical device, that the tissue includes bone or that the tissue has a certain kind of infection. Simpson discloses a method of treating an infection in an implantable device (column 2 lines 39-53). Simpson further discloses that the treated implantable device could be valves, pacemakers, bone prosthesis and "the like” (col. 1 lines 44-58), which of course include conductive materials. The method further comprises treating bacteria such as Escherichia coli and Staphylococcus epidermidis (see column 5 lines 63-66 of US 5,462,644, incorporated by reference in col. 2 line 35 of Simpson). Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to employ the device of Long in any commonly known tissue treatment method, including treating a particular bacterial infection around a particular type of implanted medical device as taught by Simpson, which would produce the predictable result of treating tissue around the medical device in a desired manner. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Hicks (US 8,267,884).
Regarding claims 18, the method of Long does not specifically disclose the infected tissue comprises gangrene. However, gangrene is a well-known infection and Applicant has not disclosed any unexpected results from treating such a common disease. It could be argued that since Long discloses treating infections that would include any recognized infections including gangrene. However, in the interest of compact prosecution Hicks is cited as disclosing there are numerous bacteria that infect humans, including C. perfringens (col. 16 lines 28-45). Therefore, before the application was filed, it would have been obvious to use the method of Long to kill any undesirable bacteria, including that responsible for gangrene as taught by Hicks, that would produce the predictable result of treating tissue in a desired manner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,895,189. Although the claims at issue are not identical, they are not patentably distinct from each other because they constitute either a simple broadening or rewording of essentially the same limitations.

Allowable Subject Matter
Claim 15 will be objected to as being dependent upon a rejected base claim but allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims once the double patenting is resolved. 
The following is a statement of reasons for the indication of allowable subject matter: Claim 15 recites essentially the same subject matter that was allowed in a parent case.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding the advantages of IRE over thermal ablation, using much of the same language that Applicant uses, see paragraphs [0036]-[0038] of US 2010/0004623 to Hamilton.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794